                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MANUEL OTERO,

                      Plaintiff,

v.                                                          No. 1:19-cv-00990-JAP-KRS

BRISTOL WEST INSURANCE
COMPANY OF AMERICA,

               Defendant.

                   ORDER ADOPTING JOINT STATUS REPORT AND
                        PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on November 26, 2019, the Court reviewed

the parties’ Joint Status Report and Provisional Discovery Plan and adopted it with minor

modifications as set forth in the Court’s Scheduling Order filed concurrently with this Order.

       IT IS SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
